Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed October 25, 2019 has been entered.
Claims 3-8, 10, 14-16, 18-19, 23-25, 35-38, 40-42, 44 and 47-67 are cancelled.
Claims 1-2, 9, 11-13, 17, 20-22, 26-34, 39, 43 and 45-46 are pending.
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 9, 11-13, 17 and 21, to the extent the claims are drawn to a method of reducing stomatal density by increasing EPF expression, level or activity in a monocot plant, wherein the plant has increased WUE, drought tolerance, resistance to a microbial pathogen, or increased yield.

Group II, claim(s) 1, 2, 9, 11, 20 and 22, to the extent the claims are drawn to a method of increasing stomatal density by reducing EPF expression, level or activity in a monocot plant.

Group III, claim(s) 26 and 27, drawn to a method of imparting resistance to infection by a microbial pathogen by increasing EPF expression, level or activity in plant cells.

Group IV, claim(s) 28 and 29, drawn to a method of improving drought tolerance in a monocot plant by increasing EPF expression, level or activity.

Group V, claim(s) 33 and 34, drawn to a monocot plant transformed with any of SEQ ID NO: 9-11 or 13-14 to increase EPF expression, level or activity, and wherein the plant has reduced stomatal density.

Group VI, claim(s) 33, 39 and 43, to the extent the claims are drawn to a monocot plant transformed with any of SEQ ID NO: 9-11 or 13-14 to increase EPF expression, level or activity, and wherein the plant has increased WUE, drought tolerance, resistance to a microbial pathogen.

Group VII, claim(s) 45 and 46, drawn to a monocot plant transformed with any of SEQ ID NO: 9-11 or 13-14 to decrease EPF expression, level or activity, and wherein the plant has increased stomatal density.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1) Applicant must choose the modification of one of: 
a) expression, 
b) level,  
c) activity, or
d) presence with regard to the EPF polypeptide.


2) Applicant must choose between 
a) a method requiring transformation of a plant and the transformed plant, or 
b) a method that does not require transformation of a plant and a non-transformed plant produced by said method.
3) Applicant must choose one sequence of: SEQ ID NO: 9, 10, 11, 13 and 14.
4) Applicant must choose one sequence motif of: SEQ ID NO: 1-7
5) Applicant must choose one of: 
	a) water use efficiency
	b) drought tolerance
	c) resistance to infection by a microbial pathogen
	d) increased or equivalent yield
  
Applicant is required, in reply to this action, to elect a single species from each of 1) to 5) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:   Claims 1 and 9.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of an EPF polypeptide in a plant cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hara et al (Genes and Development 21: 1720-1725, 2007 in IDS).   Hara et al teach that an EPF polypeptide was known in plants, including modified levels of expression (see the abstract, and page 1721, at least).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








EFM

/ELIZABETH F MCELWAIN/               Primary Examiner, Art Unit 1662